Exhibit 10.1

Execution Version

NATURAL RESOURCE PARTNERS L.P.

NRP FINANCE CORPORATION

$105,000,000

9.125% Senior Notes due 2018

Purchase Agreement

October 9, 2014

Wells Fargo Securities, LLC

As Representative of the several Initial Purchasers

listed in Schedule I hereto

c/o Wells Fargo Securities, LLC

550 S. Tryon Street

Charlotte, North Carolina 28202

Ladies and Gentlemen:

Natural Resource Partners L.P., a limited partnership organized under the laws
of Delaware (the “Partnership”), and NRP Finance Corporation, a corporation
organized under the laws of Delaware (the “Co-Issuer” and, together with the
Partnership, the “Issuers”), propose to issue and sell to the several parties
named in Schedule I hereto (the “Initial Purchasers”), for whom you are acting
as representative (the “Representative”), $105,000,000 principal amount of their
9.125% Senior Notes due 2018 (the “Securities”). The Securities are to be issued
under an indenture (the “Indenture”), dated September 18, 2013, between the
Issuers and Wells Fargo Bank, National Association, as trustee (the “Trustee”).
The Issuers have previously issued $300,000,000 in aggregate principal amount of
their 9.125% Senior Notes due 2018 (the “Existing Notes”) under the Indenture on
September 18, 2013. The Securities constitute Additional Notes (as such term is
defined in the Indenture) under the Indenture. Except as otherwise disclosed in
the Disclosure Package and the Final Memorandum (as such terms are defined
below), the Securities will have terms identical to the Existing Notes and will
be treated as a single series of debt securities for all purposes under the
Indenture.

The Securities will have the benefit of a registration rights agreement (the
“Registration Rights Agreement”) to be dated as of the Closing Date (as defined
below), among the Issuers and the Initial Purchasers, pursuant to which the
Issuers will agree to file with the Commission (as defined below) (i) a
registration statement under the Act (as defined below), relating to another
series of debt securities of the Issuers with terms substantially identical to
the Securities (the “Exchange Securities”) to be offered in exchange for the
Securities (the “Exchange Offer”), and (ii) to the extent required by the
Registration Rights Agreement, a shelf registration statement pursuant to Rule
415 of the Act relating to the resale by certain holders of the Securities, and,
in each case, to use their commercially reasonable efforts to cause such
registration statements to be declared effective. The use of the neuter in this
purchase agreement (this “Agreement”) shall include the feminine and masculine
wherever appropriate. Certain terms used herein are defined in Section 22
hereof.



--------------------------------------------------------------------------------

GP Natural Resource Partners LLC, a Delaware limited liability company (the
“Managing General Partner”), is the general partner of NRP (GP) LP, a Delaware
limited partnership (the “General Partner”), which in turn is the general
partner of the Partnership. The Partnership owns its subsidiaries, other than
the Co-Issuer and NRP Oil and Gas LLC, a Delaware limited liability company
(“NRP Oil and Gas”), through a wholly owned operating company, NRP (Operating)
LLC, a Delaware limited liability company (the “Operating Company”).

On October 6, 2014, NRP Oil and Gas entered into a definitive purchase and sale
agreement to acquire certain non-operated working interests in oil and gas
assets located in the Bakken/Three Forks play from an affiliate of
Kaiser-Francis Oil Company in exchange for approximately $340.0 million in cash,
subject to customary purchase price adjustments (the “Kaiser-Francis
Acquisition”).

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Issuers have prepared a
preliminary offering memorandum, dated October 6, 2014 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Memorandum”),
and a final offering memorandum, dated October 9, 2014 (as amended or
supplemented at the Execution Time (as defined below), including any and all
exhibits thereto and any information incorporated by reference therein, the
“Final Memorandum”). Each of the Preliminary Memorandum and the Final Memorandum
sets forth certain information concerning the Issuers and the Securities. Each
of the Issuers hereby confirms that they have authorized the use of the
Disclosure Package, the Preliminary Memorandum and the Final Memorandum, and any
amendment or supplement thereto, in connection with the offer and sale of the
Securities by the Initial Purchasers. Unless stated to the contrary, any
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Memorandum shall be deemed to refer to and include any information
filed under the Exchange Act (as defined below) subsequent to the Execution Time
that is incorporated by reference therein.

This Agreement, the Indenture, the Securities, the Exchange Securities and the
Registration Rights Agreement are collectively referred to herein as the
“Transaction Documents.”

1. Representations and Warranties. The Issuers jointly and severally represent
and warrant to, and agree with, each Initial Purchaser as set forth below in
this Section 1.

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Execution Time and on the Closing Date, the
Final Memorandum did not and will not (and any amendment or supplement thereto,
at the date thereof and at the Closing Date will not) contain any untrue
statement of a material fact or omit to state any material fact

 

- 2 -



--------------------------------------------------------------------------------

necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Issuers
make no representation or warranty as to the information contained in or omitted
from the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Issuers by or on behalf of the Initial Purchasers
through the Representative specifically for inclusion therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

(b) As of the Execution Time, (i) the Disclosure Package and (ii) each
electronic road show, when taken together as a whole with the Disclosure
Package, does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from the
Disclosure Package in reliance upon and in conformity with information furnished
in writing to the Issuers by or on behalf of any Initial Purchaser through the
Representative specifically for inclusion therein, it being understood and
agreed that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in Section 8(b) hereof.

(c) None of the Issuers, their Affiliates (as defined below), or any person
acting on their behalf (other than the Initial Purchasers, as to whom the
Issuers make no representation or warranty) has, directly or indirectly, made
offers or sales of any security or solicited offers to buy any security under
circumstances that would require the registration of the Securities under the
Act.

(d) None of the Issuers, their Affiliates, or any person acting on their behalf
has (i) engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D (as defined below)) in connection with any
offer or sale of the Securities or (ii) engaged in any directed selling efforts
(within the meaning of Regulation S (as defined below)) with respect to the
Securities; and each of the Issuers, their Affiliates and each person acting on
its or their behalf has complied with the offering restrictions requirement of
Regulation S.

(e) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

(f) Subject to compliance by the Initial Purchasers with the representations,
warranties and covenants set forth in Section 4 hereof, no registration under
the Act of the Securities is required for the offer and sale of the Securities
to or by the Initial Purchasers in the manner contemplated herein, in the
Disclosure Package and the Final Memorandum.

(g) Neither Issuer is required and, after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
the Disclosure Package and the Final Memorandum, neither Issuer will be
required, to register as an “investment company” as defined in the Investment
Company Act (as defined below).

 

- 3 -



--------------------------------------------------------------------------------

(h) The Issuers have not paid or agreed to pay to any person any compensation
for soliciting another to purchase any securities of the Issuers (except as
described in the Preliminary Memorandum).

(i) The Issuers have not taken, directly or indirectly, any action designed to
or that has constituted or that might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Issuers to facilitate the sale or resale of the
Securities.

(j) Each of the Managing General Partner, the General Partner, the Partnership,
the Co-Issuer, NRP Oil and Gas, the Operating Company and their respective
subsidiaries listed on Annex A hereto (collectively, the “Partnership Group,”
and the subsidiaries listed on Annex A hereto, the “Operating Subsidiaries”) has
been duly formed or incorporated, as applicable, and is validly existing in good
standing under the laws of its jurisdiction of formation or incorporation, as
applicable, with all limited liability company, corporate or limited partnership
power and authority necessary to own or hold its properties and to conduct the
businesses in which it is engaged and to enter into and assume the liabilities
and obligations assumed or to be assumed by it pursuant to the Transaction
Documents to which it is party, as described in each of the Disclosure Package
and the Final Memorandum, and, in the case of the Managing General Partner, to
act as the general partner of the General Partner, and in the case of the
General Partner, to act as the general partner of the Partnership, in each case
in all material respects as described in the Disclosure Package and the Final
Memorandum. Each member of the Partnership Group is duly registered or qualified
as a foreign limited liability company, corporation or limited partnership, as
the case may be, for the transaction of business under the laws of each
jurisdiction in which the ownership or lease of property or the character of the
business conducted by it makes such qualification or registration necessary,
except where the failure so to register or qualify would not have a material
adverse effect on the condition (financial or otherwise), business, prospects,
assets or results of operations of the Partnership Group, taken as a whole,
whether or not arising from transactions in the ordinary course of business (a
“Material Adverse Effect”).

(k) The General Partner is the sole general partner of the Partnership with a
2.0% general partner interest in the Partnership; such general partner interest
has been duly authorized and validly issued in accordance with the partnership
agreement of the Partnership, as amended or restated to date (the “Partnership
Agreement”); and the General Partner owns such general partner interest free and
clear of all liens, encumbrances, security interests, equities, charges or
claims (“Liens”).

(l) Robertson Coal Management LLC, a Delaware limited liability company (“RCM
LLC”), owns 100% of the issued and outstanding membership interests in the
Managing General Partner; such membership interests have been duly authorized
and validly issued in accordance with the limited liability company agreement of
the Managing General Partner, as amended to date (the “Managing General Partner
LLC Agreement”), and are fully paid (to the extent required under the Managing
General Partner LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act (the “Delaware LLC Act”)); and RCM LLC owns such
membership interests free and clear of all Liens.

 

- 4 -



--------------------------------------------------------------------------------

(m) The Managing General Partner is the sole general partner of the General
Partner with a 0.001% general partner interest in the General Partner; such
general partner interest has been duly authorized and validly issued in
accordance with the partnership agreement of the General Partner, as amended or
restated to date (the “General Partner Partnership Agreement”); and the Managing
General Partner owns such general partner interest free and clear of all Liens.

(n) Other than (i) the Partnership’s ownership of 100% of the outstanding
capital stock of the Co-Issuer and a 100% membership interest in each of NRP Oil
and Gas and the Operating Company, (ii) the Operating Company’s ownership of a
direct or indirect 100% membership interest in each of the Operating
Subsidiaries and a 51.0% member interest in BRP LLC, a Delaware limited
liability company (“BRP”), (iii) BRP’s ownership of a 100% membership interest
in CoVal Leasing Company, LLC, and (iv) the ownership of a 49% membership
interest in OCI Wyoming LLC, a Delaware limited liability company (“OCI LLC”),
by NRP Trona LLC, a Delaware limited liability company, neither the Partnership
nor the Operating Company owns, directly or indirectly, any equity or long-term
debt securities of any corporation, partnership, limited liability company,
joint venture, association or other entity. Other than its ownership of its
partnership interests in the Partnership, the General Partner does not own,
directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.

(o) All of the partnership interests of the Partnership have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership
Act (the “Delaware LP Act”) and as otherwise set forth in the Disclosure Package
and the Final Memorandum).

(p) The statements in the Preliminary Memorandum and the Final Memorandum under
the headings “Description of Other Indebtedness,” “Description of Notes,” and
“Certain United States Federal Income and Estate Tax Considerations” fairly
summarize in all material respects the matters described therein.

(q) (i) This Agreement has been duly authorized, executed and delivered by the
Issuers; (ii) the Indenture has been duly authorized, executed and delivered by
the Issuers and, assuming due authorization, execution and delivery thereof by
the Trustee, constitutes a legal, valid, binding instrument enforceable against
the Issuers in accordance with its terms (subject, as to the enforcement of
remedies, to (A) applicable bankruptcy, reorganization, insolvency, moratorium
or other laws affecting creditors’ rights generally from time to time in effect
and to general principles of equity and (B) public policy, applicable law
relating to fiduciary duties and indemnification and an implied covenant of good
faith and fair dealing) (the exceptions described in clauses (A) and (B) of the
immediately preceding parenthetical provision being referred to herein as the
“Enforceability Exceptions”); (iii) the Securities have been duly authorized,
and, when executed and authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers, will have
been duly executed and delivered by the Issuers and will constitute the legal,
valid and binding obligations of the Issuers entitled to the benefits of and be
in the form contemplated by the Indenture (subject, as to

 

- 5 -



--------------------------------------------------------------------------------

the enforcement of remedies, to the Enforceability Exceptions); (iv) the
Exchange Securities have been duly authorized, and, when executed, authenticated
and delivered in accordance with the provisions of the Indenture and as
contemplated by the Registration Rights Agreement, will have been duly executed
and delivered by the Issuers and will constitute the legal, valid and binding
obligations of the Issuers entitled to the benefits of and be in the form
contemplated by the Indenture (subject, as to the enforcement of remedies, to
the Enforceability Exceptions); and (v) the Registration Rights Agreement has
been duly authorized by the Issuers and shall be executed and delivered by the
Issuers on the Closing Date and, assuming due authorization, execution and
delivery thereof by the Initial Purchasers, will constitute a legal, valid,
binding instrument enforceable against the Issuers in accordance with its terms
(subject, as to the enforcement of remedies, to the Enforceability Exceptions).

(r) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Issuers of each of the Transaction Documents to which each is
a party, the issuance and sale of the Securities by the Issuers, and compliance
by the Issuers with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except (i) such as may be required
under the blue sky laws of any jurisdiction in which the Securities are offered
and sold or (ii) with respect to the Exchange Securities and the Indenture, such
as will be made or obtained under the Act and the Trust Indenture Act (as
defined below).

(s) None of the execution and delivery by the Issuers of the Transaction
Documents to which it is a party, the issuance and sale of the Securities, or
the consummation of any other of the transactions contemplated herein, or the
fulfillment of the terms hereof will conflict with, result in a breach or
violation or imposition of any lien, charge or encumbrance upon any property or
assets of the Partnership or any of its subsidiaries pursuant to, (i) the
charter or by-laws or comparable constituting documents of the Partnership or
any of its subsidiaries; (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Partnership or any of
its subsidiaries is a party or bound or to which its or their property is
subject; or (iii) any statute, law, rule, regulation, judgment, order or decree
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Partnership or any of
its subsidiaries or any of its or their properties.

(t) The consolidated historical financial statements and schedules of the
Partnership and its consolidated subsidiaries and, to the Issuers’ knowledge, of
OCI Wyoming Co., a Delaware corporation (“OCI Co”), OCI LLC and their
consolidated subsidiaries, included or incorporated by reference in the
Disclosure Package and the Final Memorandum present fairly the financial
condition, results of operations and cash flows of the Partnership as of the
dates and for the periods indicated, comply as to form with the applicable
accounting requirements of Regulation S-X (as defined below) and have been
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods involved
(except as otherwise noted therein). The selected financial data set forth under
the caption “Summary—Summary Historical Financial and Other Data” in the
Preliminary Memorandum and the Final Memorandum fairly present, on the basis
stated in the Preliminary Memorandum and the Final Memorandum, the information
included therein. The interactive data in eXtensible Business Reporting Language
incorporated by reference in the Disclosure Package and the Final Memorandum
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

- 6 -



--------------------------------------------------------------------------------

(u) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any member of the Partnership
Group or any subsidiaries of the Partnership or its or their property is pending
or, to the knowledge of the Issuers, threatened that (i) could reasonably be
expected to have a material adverse effect on the Partnership’s or the
Co-Issuer’s performance of its obligations under this Agreement, the Indenture
or the Registration Rights Agreement or the consummation of any of the
transactions contemplated hereby or thereby or (ii) could reasonably be expected
to have a Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

(v) The Operating Company and the Operating Subsidiaries have good and
indefeasible title to all real property and good title to all personal property
described in the Disclosure Package and the Final Memorandum, free and clear of
all Liens except (i) as described, and subject to the limitations contained, in
the Disclosure Package and the Final Memorandum or (ii) such as do not
materially interfere with the use of such properties taken as a whole as they
are currently used and are proposed to be used in the future as described in the
Disclosure Package and the Final Memorandum; provided that, with respect to any
real property and buildings held under lease by the Operating Company and the
Operating Subsidiaries, such real property and buildings are held under valid
and subsisting and enforceable leases with such exceptions as do not materially
interfere with the use of such properties taken as a whole as they have been
used in the past and are proposed to be used in the future as described in the
Disclosure Package and the Final Memorandum.

(w) No member of the Partnership Group is (i) in violation of its organizational
documents, (ii) in violation of any law, statute, ordinance, administrative or
governmental rule or regulation applicable to it or of any order, judgment,
decree or injunction of any court or governmental agency or body having
jurisdiction over it, or (iii) in breach, default (and no event that, with
notice or lapse of time or both, would constitute such a default has occurred or
is continuing) or violation in the performance of any obligation, agreement or
condition contained in any bond, debenture, note or any other evidence of
indebtedness or in any agreement, indenture, lease or other instrument to which
it is a party or by which it or any of its properties may be bound, which
breach, default or violation, in the case of clause (ii) or (iii), would, if
continued, have a Material Adverse Effect, or would materially impair the
ability of the Issuers to perform their obligations under this Agreement. To the
knowledge of the Issuers, no third party to any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which any
member of the Partnership Group is a party or by which any of them are bound or
to which any of their properties are subject, is in default under any such
agreement, which breach, default or violation would, if continued, have a
Material Adverse Effect.

(x) Ernst & Young LLP, who have certified certain financial statements of the
Partnership and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Disclosure Package and the Final Memorandum,
are independent public accountants with respect to the Partnership within the
meaning of the Act and the applicable rules and regulations thereunder adopted
by the Commission and the Public Company Accounting Oversight Board.

 

- 7 -



--------------------------------------------------------------------------------

(y) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale of the Securities.

(z) Each member of the Partnership Group and, to the knowledge of the
Partnership, OCI LLC, has filed (or has obtained extensions with respect to) all
material federal, state and foreign income and franchise tax returns required to
be filed through the date of this Agreement, which returns are complete and
correct in all material respects, and has timely paid all taxes shown to be due,
if any, pursuant to such returns, other than those (i) that are being contested
in good faith and for which adequate reserves have been established in
accordance with generally accepted accounting principles or (ii) that, if not
paid, would not have a Material Adverse Effect.

(aa) No dispute with the employees of any member of the Partnership Group exists
or, to the knowledge of the Issuers, is threatened or imminent and the Issuers
are not aware of any existing or imminent labor disturbance by the employees of
any of the lessees of the Partnership Group that would be reasonably likely to
have a Material Adverse Effect.

(bb) No subsidiary of the Partnership is currently prohibited, directly or
indirectly, from paying any dividends to the Partnership, from making any other
distribution on such subsidiary’s capital stock, from repaying to the
Partnership any loans or advances to such subsidiary from the Partnership or
from transferring any of such subsidiary’s properties or assets to the
Partnership or any other subsidiary of the Partnership, except pursuant to the
Operating Company’s term loan facility, revolving credit facility and existing
senior notes, pursuant to NRP Oil and Gas’ revolving credit facility and as
described in or contemplated in the Disclosure Package or the Final Memorandum.

(cc) Each member of the Partnership Group and, to the knowledge of the
Partnership, OCI LLC, maintains insurance with insurers of recognized financial
responsibility covering their properties, operations, personnel and businesses
against such losses and risks and in such amounts as are reasonably adequate to
protect it and its businesses in a manner consistent with other businesses
similarly situated, except, with respect to OCI LLC, such as would not have,
individually or in the aggregate, a Material Adverse Effect. No member of the
Partnership Group or, to the knowledge of the Partnership, OCI LLC, has received
notice from any insurer or agent of such insurer that substantial capital
improvements or other expenditures will have to be made in order to continue
such insurance except, with respect to OCI LLC, such as would not have,
individually or in the aggregate, a Material Adverse Effect. All such insurance
is outstanding and duly in force on the date hereof and will be outstanding and
duly in force on the Closing Date. Each member of the Partnership Group and, to
the knowledge of the Partnership, OCI LLC, is in compliance with the terms of
such policies and instruments in all material respects except, with respect to
OCI LLC, such as would not have, individually or in the aggregate a Material
Adverse Effect; and there are no material claims by any member of the
Partnership Group or, to the knowledge of the Partnership, OCI LLC, under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause except, with respect to OCI
LLC, such as would not have, individually or in the aggregate, a Material
Adverse Effect.

 

- 8 -



--------------------------------------------------------------------------------

(dd) Each member of the Partnership Group has such permits, consents, licenses,
franchises, certificates and authorizations of governmental or regulatory
authorities (“permits”) as are necessary to own or lease its properties and to
conduct its business in the manner described in the Disclosure Package and the
Final Memorandum, subject to such qualifications as may be set forth in the
Disclosure Package and the Final Memorandum and except for such permits that, if
not obtained, would not have, individually or in the aggregate, a Material
Adverse Effect; each member of the Partnership Group has fulfilled and performed
all its material obligations with respect to such permits in the manner
described, and subject to the limitations contained, in the Disclosure Package
and the Final Memorandum and no event has occurred that would prevent the
permits from being renewed or reissued or that allows, or after notice or lapse
of time would allow, revocation or termination thereof or results or would
result in any impairment of the rights of the holder of any such permit, except
for such non-renewals, non-issues, revocations, terminations and impairments
that would not, individually or in the aggregate, have a Material Adverse
Effect.

(ee) The Partnership (i) makes and keeps books, records and accounts that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of assets and (ii) maintains and has maintained effective internal
control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f)
under the Exchange Act and a system of internal accounting controls sufficient
to provide reasonable assurances that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets, (C) access to assets is permitted only in accordance
with management’s general or specific authorization, and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Partnership’s internal controls over financial reporting are effective and the
Partnership is not aware of any material weakness in its internal control over
financial reporting.

(ff) (i) The Partnership has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the
Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that the information required to be disclosed by the Partnership in the
reports it files or submits under the Exchange Act is accumulated and
communicated to the management of the Partnership, including its principal
executive officer and principal financial officer, as appropriate, to allow
timely decisions regarding required disclosure to be made and (iii) such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established.

(gg) Except as described in the Disclosure Package and the Final Memorandum,
each of the entities comprising the Partnership Group and, to the knowledge of
the Partnership, OCI LLC, (i) is in compliance with any and all applicable
federal, state and local laws and regulations relating to the protection of
human health and safety and the environment or imposing liability or standards
of conduct concerning any Hazardous Materials (as defined

 

- 9 -



--------------------------------------------------------------------------------

below) (“Environmental Laws”), (ii) has received all permits required of them
under applicable Environmental Laws to conduct their respective businesses,
(iii) is in compliance with all terms and conditions of any such permits and
(iv) does not have any liability in connection with the release into the
environment of any Hazardous Material, except where such noncompliance with
Environmental Laws, failure to receive required permits, failure to comply with
the terms and conditions of such permits or liability in connection with such
releases would not, individually or in the aggregate, have a Material Adverse
Effect. The term “Hazardous Material” means (A) any “hazardous substance” as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, (B) any “hazardous waste” as defined in the Resource
Conservation and Recovery Act, as amended, (C) any petroleum or petroleum
product, (D) any polychlorinated biphenyl and (E) any pollutant or contaminant
or hazardous, dangerous or toxic chemical, material, waste or substance
regulated under or within the meaning of any other Environmental Law.

(hh) No member of the Partnership Group or any ERISA Affiliate (as defined
below) has, or is reasonably expected to incur, any material liability under
Title IV of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the regulations and published interpretations thereunder with
respect to any employee benefit plan (within the meaning of Section 3(3) of
ERISA). “ERISA Affiliates” means the General Partner and each of its
subsidiaries.

(ii) The operations of each member of the Partnership Group and, to the
knowledge of the Issuers at the Execution Time, OCI LLC are and have been
conducted at all times in compliance with all applicable financial recordkeeping
and reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving any member of the Partnership Group or, to the knowledge of
the Issuers at the Execution Time, OCI LLC with respect to the Money Laundering
Laws is pending or, to the knowledge of the Issuers, threatened.

(jj) No member of the Partnership Group nor, to the knowledge of the Issuers,
OCI LLC or any director, officer, agent or employee of any member of the
Partnership Group (i) is, or is controlled or 50% or more owned by or is acting
on behalf of, an individual or entity that is currently subject to any sanctions
administered or enforced by the United States (including any administered or
enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department, the U.S. Department of State, or the Bureau of Industry and Security
of the U.S. Department of Commerce), the United Nations Security Council, the
European Union or the United Kingdom (including sanctions administered or
enforced by Her Majesty’s Treasury) (collectively, “Sanctions” and such persons,
“Sanctioned Persons”), (ii) is located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions that broadly
prohibit dealings with that country or territory (collectively, “Sanctioned
Countries” and each, a “Sanctioned Country”) or (iii) will, directly or
indirectly, use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
individual or entity in any manner that would result in a violation of any
Sanctions by, or could result in the imposition of Sanctions against, any
individual or entity (including any individual or entity participating in the
offering, whether as underwriter, advisor, investor or otherwise).

 

- 10 -



--------------------------------------------------------------------------------

(kk) Except as has been disclosed to the Initial Purchasers or is not material
to the analysis under any Sanctions, no member of the Partnership Group or, to
the knowledge of the Partnership, OCI LLC has engaged in any dealings or
transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country, in the preceding three years, nor does any member of the
Partnership Group or, to the knowledge of the Partnership, OCI LLC have any
plans to increase its dealings or transactions with Sanctioned Persons, or with
or in Sanctioned Countries.

(ll) There is and has been no failure on the part of the Partnership and any of
the Managing General Partner’s directors or officers, acting on behalf of the
Partnership, to comply in all material respects with the applicable provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 relating
to loans and Sections 302 and 906 relating to certifications.

(mm) No member of the Partnership Group nor, to the knowledge of the
Partnership, OCI LLC or any director, officer, agent or employee of any member
of the Partnership Group is aware of or has taken any action, directly or
indirectly, that could result in a violation or a sanction for violation by such
persons of the Foreign Corrupt Practices Act of 1977 or the U.K Bribery Act
2010, each as may be amended, or the rules or regulations thereunder; and each
member of the Partnership Group and, to the knowledge of the Partnership, OCI
LLC, have instituted and maintain policies and procedures to ensure compliance
therewith. No part of the proceeds of the offering will be used, directly or
indirectly, in violation of the Foreign Corrupt Practices Act of 1977 or the
U.K. Bribery Act 2010, each as may be amended, or the rules and regulations
thereunder.

(nn) All information related to the coal reserves of the Partnership Group
(including, without limitation, information related to (x) proven, probable and
total recoverable coal reserves in the aggregate and by region and mining
complex location, (y) underground and surface coal reserves, and (z) sulfur
quality (including with respect to compliance coal), typical quality and type of
coal) (the “Coal Reserve Information”) included in the Disclosure Package as of
the Execution Time and the Final Memorandum as of its date and the Closing Date,
was and is accurate in all material respects as of the date with respect to
which such information was given. The Coal Reserve Information has been
calculated in accordance with standard mining or reserve engineering procedures,
as applicable, used in the coal industry and applicable government reporting
requirements and applicable law. All information underlying the estimates of
oil, natural gas and natural gas liquids reserves attributable to the properties
to be acquired by the Partnership in the Kaiser-Francis Acquisition and has been
supplied and prepared in accordance with industry standards and the estimates of
such reserves (the “Oil and Gas Reserve Information”) included in the Disclosure
Package as of the Execution Time and the Final Memorandum as of its date and the
Closing Date, was and is accurate in all material respects as of the date with
respect to which such information was given. All assumptions used in the
calculation of the Coal Reserve Information and the Oil and Gas Reserve
Information were reasonable in all material respects when made. Netherland,
Sewell & Associates, Inc., which prepared an oversight review letter with
respect to the estimates prepared by Kaiser-Francis Oil Company of the proved
reserves of the Kaiser-Francis Acquisition, was, as of the date of such letter,
and is, as of the date hereof, an independent petroleum engineer with respect to
each of the members of the Partnership Group.

 

- 11 -



--------------------------------------------------------------------------------

(oo) Any certificate signed by any officer of the Managing General Partner and
delivered to the Representative or counsel for the Initial Purchasers in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Partnership, as to matters covered thereby, to each Initial
Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Issuers agree to sell
to each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Issuers, at a purchase price of 97.75% of the
principal amount thereof, plus accrued interest thereon from October 1, 2014 to
the Closing Date, the principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule I hereto.

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on October 17, 2014, or at such time on
such later date not more than three Business Days (as defined below) after the
foregoing date as the Representative shall designate, which date and time may be
postponed by agreement between the Representative and the Issuers or as provided
in Section 9 hereof (such date and time of delivery and payment for the
Securities being herein called the “Closing Date”). Delivery of the Securities
shall be made to the Representative for the respective accounts of the several
Initial Purchasers against payment by the several Initial Purchasers through the
Representative of the purchase price thereof by wire transfer payable in
same-day funds to the account specified by the Issuers. Delivery of the
Securities shall be made through the facilities of The Depository Trust Company
for the account of the Initial Purchasers, unless the Representative shall
otherwise instruct. Any global note will be made available for inspection by the
Representative not later than 10:00 a.m., New York City time, on the Business
Day prior to the Closing Date.

4. Offering by Initial Purchasers. (a) Each Initial Purchaser acknowledges that
the Securities have not been and will not be registered under the Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons, except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Act.

(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to and agrees with the Issuers that:

(i) it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until 40 days
after the later of the commencement of the offering and the date of the closing
of the offering except:

 

  (A) to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Act) or

 

  (B) in accordance with Rule 903 of Regulation S;

 

- 12 -



--------------------------------------------------------------------------------

(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

(iii) in connection with each sale pursuant to Section 4(b)(i)(A) hereof, it has
taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale may be made in reliance on Rule 144A;

(iv) neither it nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;

(v) it is an “accredited investor” (as defined in Rule 501(a) of Regulation D);

(vi) it has complied and will comply with the offering restrictions requirement
of Regulation S; and

(vii) at or prior to the confirmation of sale of Securities (other than a sale
of Securities pursuant to Section 4(b)(i)(A) hereof), it shall have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the date of closing of
the offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Terms used in this paragraph have the meanings given to them by
Regulation S.”

5. Agreements. The Issuers agree with each Initial Purchaser that:

(a) The Issuers will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in
Section 5(d) hereof, as many copies of the materials contained in the Disclosure
Package and the Final Memorandum and any amendments and supplements thereto as
they may reasonably request.

(b) The Issuers will prepare a final term sheet, containing a description of
final terms of the Securities and the offering thereof, in the form approved by
you and attached as Schedule II hereto.

(c) The Issuers will not amend or supplement the Disclosure Package or the Final
Memorandum without the prior written consent of the Representative.

 

- 13 -



--------------------------------------------------------------------------------

(d) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representative), any event occurs as a
result of which the Disclosure Package or the Final Memorandum, as then amended
or supplemented, would include any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made or the circumstances then
prevailing, not misleading, or if it should be necessary to amend or supplement
the Disclosure Package or the Final Memorandum to comply with applicable law,
the Issuers will promptly (i) notify the Representative of any such event;
(ii) subject to the requirements of Section 5(c) hereof, prepare an amendment or
supplement that will correct such statement or omission or effect such
compliance; and (iii) supply any supplemented or amended Disclosure Package or
Final Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request.

(e) Without the prior written consent of the Representative, the Issuers have
not given and will not give to any prospective purchaser of the Securities any
written information concerning the offering of the Securities other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior written consent of the
Representative.

(f) The Issuers will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representative may designate (including certain provinces
of Canada) and will maintain such qualifications in effect so long as required
for the sale of the Securities; provided that in no event shall the Issuers be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the offering or sale of the Securities,
in any jurisdiction where it is not now so subject. The Issuers will promptly
advise the Representative of the receipt by the Issuers of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(g) The Issuers will not, and will not permit any of their Affiliates to, resell
any Securities that have been acquired by any of them.

(h) None of the Issuers, their Affiliates, or any person acting on the Issuers’
or their Affiliates’ behalf (other than the Initial Purchasers, as to whom no
covenant is given) will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Securities under the Act.

(i) None of the Issuers, their Affiliates, or any person acting on the Issuers’
or their Affiliates’ behalf (other than the Initial Purchasers, as to whom no
covenant is given) will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities; and each of them will
comply with the offering restrictions requirement of Regulation S.

(j) None of the Issuers, their Affiliates, or any person acting on the Issuers’
or their Affiliates’ behalf (other than the Initial Purchasers, as to whom no
covenant is given) will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities in the United States.

 

- 14 -



--------------------------------------------------------------------------------

(k) For so long as any of the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Act, the Partnership,
during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act or it is not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, will provide to each holder of such restricted securities and to
each prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.

(l) The Issuers will cooperate with the Representative and use its best efforts
to permit the Securities to be eligible for clearance and settlement through The
Depository Trust Company.

(m) Each of the Securities will bear the legend contained in “Notice to
Investors” in the Preliminary Memorandum and the Final Memorandum for the time
period and upon the other terms stated therein.

(n) Other than the $20.0 million principal amount of contemporaneously issued
notes of the same series, the Issuers will not for a period of 60 days following
the Execution Time, without the prior written consent of the Representative,
offer, sell, contract to sell, pledge, otherwise dispose of, or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the Issuers or any person in privity
with the Issuers, directly or indirectly, or announce the offering, of any debt
securities issued or guaranteed by either of the Issuers (other than the
Securities and the Exchange Securities).

(o) The Issuers will not take, directly or indirectly, any action designed to,
or that has constituted or that might reasonably be expected to, cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of either the Partnership or the Co-Issuer to
facilitate the sale or resale of the Securities.

(p) The Partnership will, for a period of twelve months following the Execution
Time, furnish to the Representative (i) all reports or other communications
(financial or other) generally made available to its shareholders, and deliver
such reports and communications to the Representative as soon as they are
available, unless such documents are furnished to or filed with the Commission
or any securities exchange on which any class of securities of the Partnership
is listed and generally made available to the public and (ii) such additional
information concerning the business and financial condition of the Partnership
as the Representative may from time to time reasonably request (such statements
to be on a consolidated basis to the extent the accounts of the Partnership and
its subsidiaries are consolidated in reports furnished to its shareholders).

(q) The Issuers agree to pay the costs and expenses relating to the following
matters: (i) the preparation of the Registration Rights Agreement and the
issuance of the Securities, the Exchange Securities and the fees and expenses of
the Trustee and any paying agent (including related fees and expenses of any
counsel to such parties); (ii) the preparation,

 

- 15 -



--------------------------------------------------------------------------------

printing or reproduction of the materials contained in the Disclosure Package
and the Final Memorandum and each amendment or supplement to either of them;
(iii) the printing (or reproduction) and delivery (including postage, air
freight charges and charges for counting and packaging) of such copies of the
materials contained in the Disclosure Package and the Final Memorandum, and all
amendments or supplements to either of them, as may, in each case, be reasonably
requested for use in connection with the offering and sale of the Securities;
(iv) the issuance and delivery of the Securities or the Exchange Securities;
(v) any stamp or transfer taxes in connection with the original issuance and
sale of the Securities; (vi) the printing (or reproduction) and delivery of the
Transaction Documents, any blue sky memorandum and all other agreements or
documents printed (or reproduced) and delivered in connection with the offering
of the Securities or Exchange Securities; (vii) any registration or
qualification of the Securities for offer and sale under the securities or blue
sky laws of the several states, the provinces of Canada and any other
jurisdictions specified pursuant to Section 5(f) (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification); (viii) the transportation and other
expenses incurred by or on behalf of representatives of the Issuers in
connection with presentations to prospective purchasers of the Securities; and
(ix) all other costs and expenses incident to the performance by the Issuers of
their obligations hereunder.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Issuers contained herein
at the Execution Time and the Closing Date, to the accuracy of the statements of
the Issuers made in any certificates pursuant to the provisions hereof, to the
performance by the Issuers of their obligations hereunder and to the following
additional conditions:

(a) The Issuers shall have requested and caused (i) Vinson & Elkins LLP, counsel
for the Issuers, to furnish to the Representative its opinion and negative
assurance letter, dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Initial
Purchasers, to the effect set forth in Annex B hereto and (ii) Kathryn S.
Wilson, general counsel for the Issuers, to furnish to the Representative her
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Initial Purchasers, to the effect
set forth in Annex C hereto.

(b) The Representative shall have received from Andrews Kurth LLP, counsel for
the Initial Purchasers, such opinion and negative assurance letter, dated the
Closing Date and addressed to the Initial Purchasers, with respect to the
issuance and sale of the Securities, the Indenture, the Registration Rights
Agreement, the Disclosure Package, the Final Memorandum (as amended or
supplemented at the Closing Date) and other related matters as the
Representative may reasonably require, and the Issuers shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.

(c) The Managing General Partner shall have furnished to the Representative a
certificate of the Managing General Partner, signed by (x) the Chairman of the
Board or the President and (y) the principal financial or accounting officer of
the Managing General Partner, dated the Closing Date, to the effect that the
signers of such certificate have carefully examined the Disclosure Package and
the Final Memorandum and any supplements or amendments thereto, and this
Agreement and that:

 

- 16 -



--------------------------------------------------------------------------------

(i) the representations and warranties of the Issuers in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Issuers have complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date; and

(ii) since the date of the most recent financial statements included in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto), there has been no material adverse change in the condition
(financial or otherwise), prospects, earnings, business or properties of the
Partnership and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).

(d) At the Execution Time and at the Closing Date, the Issuers shall have
requested and caused Ernst & Young LLP to furnish to the Representative a
“comfort letter,” dated as of the Execution Time, and a bring down comfort
letter, dated as of the Closing Date, in form and substance satisfactory to the
Representative, confirming that they are independent accountants within the
meaning of the Exchange Act and the applicable published rules and regulations
thereunder and confirming certain matters with respect to the audited and
unaudited financial statements and other financial and accounting information of
the Partnership and its consolidated subsidiaries contained in or incorporated
by reference in the Disclosure Package and Final Memorandum, including any
amendment or supplement thereto as of the date of the applicable letter.

All references in this Section 6(d) to the Preliminary Memorandum and the Final
Memorandum include any amendment or supplement thereto at the date of the
applicable letter.

(e) At the time of execution of this Agreement, the Initial Purchasers shall
have received from the Partnership a copy of an oversight review letter from
Netherland, Sewell & Associates, Inc., independent petroleum engineers, prepared
on behalf of the Partnership, with respect to the estimates prepared by
Kaiser-Francis Oil Company of the proved reserves of the Kaiser-Francis
Acquisition.

(f) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any material change or
decrease specified in the letter or letters referred to in paragraph (d) of this
Section 6; or (ii) any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), prospects,
earnings, business or properties of the Partnership and its subsidiaries taken
as a whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement

 

- 17 -



--------------------------------------------------------------------------------

thereto), the effect of which, in any case referred to in clause (i) or
(ii) above, is, in the sole judgment of the Representative, so material and
adverse as to make it impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto).

(g) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.

(h) Prior to the Closing Date, the Issuers shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

(i) At the Closing Date, the Issuers and the Trustee shall have entered into the
Indenture and the Representative shall have received an executed copy thereof.

(j) At the Closing Date, the Issuers and the Representative shall have entered
into the Registration Rights Agreement and the Representative shall have
received an executed copy thereof.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Issuers in writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of Andrews Kurth LLP, counsel for the Initial Purchasers, at 600
Travis Street, Suite 4200, Houston, Texas, 77002 on the Closing Date.

7. Reimbursement of Expenses. Subject to Section 5(q) hereof, if the sale of the
Securities provided for herein is not consummated because any condition to the
obligations of the Initial Purchasers set forth in Section 6 hereof is not
satisfied or because of any refusal, inability or failure on the part of the
Issuers to perform any agreement herein or comply with any provision hereof
other than by reason of a default by any of the Initial Purchasers, the Issuers
will reimburse the Initial Purchasers severally through Wells Fargo on demand
for all expenses (including reasonable fees and disbursements of counsel) that
shall have been incurred by them in connection with the proposed purchase and
sale of the Securities.

8. Indemnification and Contribution. (a) The Issuers agree to indemnify and hold
harmless each Initial Purchaser, the directors, officers, employees, Affiliates
and agents of each Initial Purchaser and each person who controls any Initial
Purchaser within the meaning of either the Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Act, the Exchange Act or other U.S.
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities or actions in respect
thereof arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the

 

- 18 -



--------------------------------------------------------------------------------

Preliminary Memorandum, the Final Memorandum, any Issuer Written Information (as
defined below) or any other written information used by or on behalf of the
Issuers in connection with the offer or sale of the Securities or any
contemporaneously issued notes of the same series, or in any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Issuers will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made in the Preliminary
Memorandum or the Final Memorandum, or in any amendment thereof or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Issuers by or on behalf of any Initial Purchaser through the
Representative specifically for inclusion therein. This indemnity agreement will
be in addition to any liability that the Issuers may otherwise have.

(b) Each Initial Purchaser severally, and not jointly, agrees to indemnify and
hold harmless the Issuers, each of their directors, each of their officers, and
each person who controls the Issuers within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity to each Initial
Purchaser, but only with reference to written information relating to such
Initial Purchaser furnished to the Issuers by or on behalf of such Initial
Purchaser through the Representative specifically for inclusion in the
Preliminary Memorandum or the Final Memorandum (or in any amendment or
supplement thereto). This indemnity agreement will be in addition to any
liability that any Initial Purchaser may otherwise have. The Issuers acknowledge
that the statements set forth under the heading “Plan of Distribution” in the
second and third sentences of the sixth paragraph and the seventh paragraph in
the Preliminary Memorandum and the Final Memorandum constitute the only
information furnished in writing by or on behalf of the Initial Purchasers for
inclusion in the Preliminary Memorandum or the Final Memorandum or in any
amendment or supplement thereto.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the

 

- 19 -



--------------------------------------------------------------------------------

indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of not more than one such counsel (plus separate local counsel) if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest;
(ii) the actual or potential defendants in, or targets of, any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Issuers and the Initial Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending any loss, claim, damage, liability or action) (collectively “Losses”)
to which the Issuers and one or more of the Initial Purchasers may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Issuers on the one hand and by the Initial Purchasers on the other from the
offering of the Securities and any contemporaneously issued notes of the same
series; provided, however, that in no case shall any Initial Purchaser be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by such Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Issuers and the Initial Purchasers severally shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Issuers on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
Benefits received by the Issuers shall be deemed to be equal to the total net
proceeds from the offering (before deducting expenses) received by them, and
benefits received by the Initial Purchasers shall be deemed to be equal to the
total purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information provided by the Issuers on the one hand or the Initial
Purchasers on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Issuers and the Initial Purchasers agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation that does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was

 

- 20 -



--------------------------------------------------------------------------------

not guilty of such fraudulent misrepresentation. For purposes of this Section 8,
each person who controls an Initial Purchaser within the meaning of either the
Act or the Exchange Act and each director, officer, employee, Affiliate and
agent of an Initial Purchaser shall have the same rights to contribution as such
Initial Purchaser, and each person who controls the Issuers within the meaning
of either the Act or the Exchange Act and each officer and director of the
Issuers shall have the same rights to contribution as the Issuers, subject in
each case to the applicable terms and conditions of this paragraph (d).

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the principal amount of Securities set
forth opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule I hereto,
the remaining Initial Purchasers shall have the right to purchase all, but shall
not be under any obligation to purchase any, of the Securities, and if such
nondefaulting Initial Purchasers do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting Initial
Purchaser or the Issuers. In the event of a default by any Initial Purchaser as
set forth in this Section 9 the Closing Date shall be postponed for such period,
not exceeding five Business Days, as the Representative shall determine in order
that the required changes in the Final Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Initial Purchaser of its liability, if any, to the Issuers or any
nondefaulting Initial Purchaser for damages occasioned by its default hereunder.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Issuers prior to
delivery of and payment for the Securities, if at any time prior to such time
(a) trading in securities generally on the New York Stock Exchange shall have
been suspended or limited or minimum prices shall have been established on such
exchange; (b) a banking moratorium shall have been declared either by U.S.
federal or New York State authorities; or (c) there shall have occurred any
outbreak or escalation of hostilities, declaration by the United States of a
national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the sole judgment of the
Representative, impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Issuers or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchasers or the Issuers or any of the
indemnified persons referred to in Section 8 hereof, and will survive delivery
of and payment for the Securities. The provisions of Sections 7 and 8 hereof
shall survive the termination or cancellation of this Agreement.

 

- 21 -



--------------------------------------------------------------------------------

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representative, will be mailed, delivered or
telefaxed (with the receipt of any such fax to be confirmed by telephone) to the
Representative at Wells Fargo Securities, LLC, 550 S. Tryon Street, 5th Floor,
Charlotte, North Carolina 28202, Attention: High Yield Syndicate, fax no.
(704) 410-4874 (with such fax to be confirmed by telephone to (704) 383-0550);
or, if sent to the Partnership, will be mailed, delivered or telefaxed to
Kathryn S. Wilson, Natural Resource Partners L.P., 601 Jefferson Street, Suite
3600, Houston, Texas 77002 (fax no.: (713) 751-7563).

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and, except as
expressly set forth in Section 5(k) hereof, no other person will have any right
or obligation hereunder.

14. Jurisdiction. The Issuers agree that any suit, action or proceeding against
the Issuers brought by any Initial Purchaser, the directors, officers, employees
and agents of any Initial Purchaser, or any person who controls any Initial
Purchaser, arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in any state or U.S. federal court in The
City of New York and County of New York, and waives any objection which they may
now or hereafter have to the laying of venue of any such proceeding, and
irrevocably submits to the jurisdiction of such courts in any suit, action or
proceeding.

15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) among the Issuers and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

16. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

17. Waiver of Jury Trial. The Issuers hereby irrevocably waive, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

18. No Fiduciary Duty. The Issuers hereby acknowledge that (a) the purchase and
sale of the Securities pursuant to this Agreement is an arm’s-length commercial
transaction between the Issuers, on the one hand, and the Initial Purchasers and
any Affiliate through which it may be acting, on the other, (b) the Initial
Purchasers are acting as principal and not as an agent or fiduciary of the
Issuers and (c) the Issuers’ engagement of the Initial Purchasers in connection
with the offering and the process leading up to the offering is as independent
contractors and not in any other capacity. Furthermore, the Issuers agree that
they are solely responsible for making their own judgments in connection with
the offering (irrespective of whether any of the Initial Purchasers has advised
or is currently advising the Issuers on related or other matters). The Issuers
agree that they will not claim that the Initial Purchasers have rendered
advisory services of any nature or respect, or owe an agency, fiduciary or
similar duty to the Issuers, in connection with such transaction or the process
leading thereto.

 

- 22 -



--------------------------------------------------------------------------------

19. Waiver of Tax Confidentiality. Notwithstanding anything herein to the
contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

20. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

21. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

22. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Commission” shall mean the Securities and Exchange Commission.

“Disclosure Package” shall mean (i) the Preliminary Memorandum, as amended or
supplemented at the Execution Time, (ii) the final term sheet prepared pursuant
to Section 5(b) hereto and in the form attached as Schedule II hereto and
(iii) any Issuer Written Information.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

- 23 -



--------------------------------------------------------------------------------

“Issuer Written Information” shall mean any writings in addition to the
Preliminary Memorandum that the parties expressly agree in writing to treat as
part of the Disclosure Package.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Regulation S-X” shall mean Regulation S-X under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

“Wells Fargo” shall mean Wells Fargo Securities, LLC.

 

- 24 -



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Partnership and the several Initial Purchasers.

 

Very truly yours, NATURAL RESOURCE PARTNERS L.P. By: NRP (GP) LP, its general
partner   By: GP Natural Resource Partners LLC, its general partner   By:  

/s/ Kathryn S. Wilson

  Name:   Kathryn S. Wilson   Title:   Vice President, General Counsel and
Secretary NRP FINANCE CORPORATION By:  

/s/ Kathryn S. Wilson

Name:   Kathryn S. Wilson Title:  

Vice President, General Counsel and Secretary

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. For itself and the other several Initial Purchasers named in
Schedule I to the foregoing Agreement. WELLS FARGO SECURITIES, LLC By:  

/s/ Todd Schanzlin

  Name:   Todd Schanzlin   Title:   Managing Director

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal
Amount of
Securities to be
Purchased  

Wells Fargo Securities, LLC

   $ 44,146,000   

Citigroup Global Markets Inc.

     39,210,000   

BB&T Capital Markets, a division of BB&T Securities, LLC

     4,738,000   

BBVA Securities Inc.

     4,738,000   

Comerica Securities, Inc.

     4,738,000   

The Huntington Investment Company

     4,738,000   

Mitsubishi UFJ Securities (USA), Inc.

     2,692,000      

 

 

 

Total

   $ 105,000,000   



--------------------------------------------------------------------------------

SCHEDULE II

[See attached]



--------------------------------------------------------------------------------

ANNEX A

 

Entity

  

State of Formation

GP Natural Resource Partners LLC

   Delaware

NRP (GP) LP

   Delaware

Natural Resource Partners L.P.

   Delaware

NRP (Operating) LLC

   Delaware

NRP Oil and Gas LLC

   Delaware

NRP Finance Corporation

   Delaware

BRP LLC

   Delaware

CoVal Leasing Company, LLC

   Delaware

WPP LLC

   Delaware

ACIN LLC

   Delaware

WBRD LLC

   Delaware

HOD LLC

   Delaware

Shepard Boone Coal Company LLC

   Delaware

Gatling Mineral, LLC

   Delaware

Independence Land Company, LLC

   Delaware

Williamson Transport, LLC

   Delaware

Little River Transport, LLC

   Delaware

Rivervista Mining, LLC

   Delaware

Deepwater Transportation, LLC

   Delaware

NRP Trona LLC

   Delaware

VantaCore Partners LP

   Delaware

Winn Marine, LLC

   Delaware

McIntosh Construction Company, LLC

   Delaware

McAsphalt, LLC

   Delaware

Southern Aggregates, LLC

   Delaware

Winn Materials of Kentucky LLC

   Delaware

Laurel Aggregates of Delaware, LLC

   Delaware

Utica Resources LLC

   Delaware

Laurel Aggregates Terminal Services of Delaware, LLC

   Delaware

Laurel Aggregates of PA (Delaware), LLC

   Delaware

Winn Materials, LLC

   Delaware



--------------------------------------------------------------------------------

ANNEX B

LEGAL OPINION OF VINSON & ELKINS LLP

WELLS FARGO SECURITIES, LLC

As representatives of the

several Initial Purchasers named

in Schedule I to the

Purchase Agreement

c/o WELLS FARGO SECURITIES, LLC

550 S. Tryon Street

Charlotte, North Carolina 28202

Ladies and Gentlemen:

This letter is provided to you pursuant to Section 6(a)(i) of the Purchase
Agreement, dated October 9, 2014 (the “Purchase Agreement”), by and among
Natural Resource Partners L.P., a Delaware limited partnership (the
“Partnership”), and NRP Finance Corporation, a Delaware corporation (the
“Co-Issuer,” and together with the Partnership, the “Issuers”), and Wells Fargo
Securities, LLC, as representative of the several initial purchasers named in
Schedule I thereto (the “Initial Purchasers”), pursuant to which the Issuers
have agreed to issue and sell to the Initial Purchasers, and the Initial
Purchasers have agreed to purchase from the Issuers, $105,000,000 in aggregate
principal amount of 9.125% Senior Notes due 2018 (the “Securities”). The
Securities are to be issued under an indenture (the “Indenture”), dated
September 18, 2013, between the Issuers and Wells Fargo Bank, National
Association, as trustee (the “Trustee”). The Issuers have previously issued
$300,000,000 in aggregate principal amount of their 9.125% Senior Notes due 2018
under the Indenture on September 18, 2013. Any capitalized term used in this
letter and not defined herein shall have the meaning assigned to such term in
the Purchase Agreement.

We have acted as counsel to the Issuers in connection with the offer and sale by
the Issuers of the Securities. In connection with the matters set forth below,
we have examined and relied upon the following:

(i) executed originals or counterparts of the Purchase Agreement, the Indenture,
the Registration Rights Agreement, the Managing General Partner LLC Agreement,
the General Partner Partnership Agreement, the Partnership Agreement, the bylaws
of the Co-Issuer, the Operating Company LLC Agreement, the Operating
Subsidiaries’ LLC Agreements and the NRP Oil and Gas LLC Agreement;

(ii) copies of the Certificates of Limited Partnership of the Partnership and
the General Partner, as filed with the Secretary of State of the State of
Delaware;

(iii) a copy of the Certificate of Formation of the Managing General Partner, as
filed with the Secretary of State of the State of Delaware;



--------------------------------------------------------------------------------

(iv) a copy of the Certificate of Incorporation of the Co-Issuer, as filed with
the Secretary of State of the State of Delaware;

(v) a copy of the Certificate of Formation of each of the Operating Company, the
Operating Subsidiaries and NRP Oil and Gas, as filed with the Secretary of State
of the State of Delaware;

(vi) copies of resolutions of the Board of Directors of the Co-Issuer, the Board
of Directors of the Managing General Partner and the pricing committee of the
Managing General Partner;

(vii) copies of letters or certificates of recent dates received by us from
public officials in the State of Delaware as to the due formation or
organization and valid existence and good standing of the members of the
Partnership Group;

(viii) reports, dated as of recent dates, purporting to describe all financing
statements on file as of the dates specified therein in the office of the
Secretary of State of the State of Delaware naming the Managing General Partner,
the General Partner, the Partnership, the Co-Issuer, the Operating Company,
Adena Minerals LLC (“Adena Minerals”), Western Pocahontas Properties Limited
Partnership (“WPP”), Great Northern Properties Limited Partnership (“Great
Northern”) or Robertson Coal Management LLC (“RCM”) as debtor;

(ix) the preliminary offering memorandum, dated October 6, 2014 (the
“Preliminary Memorandum”);

(x) the pricing supplement to the Preliminary Memorandum, dated October 9, 2014
(the “Pricing Supplement,” and together with the Preliminary Memorandum, the
“Disclosure Package”);

(xi) the offering memorandum, dated October 9, 2014 (the “Final Memorandum”);

(xii) the Indenture, including the form of global note attached thereto;

(xiii) the Registration Rights Agreement; and

(xiv) such other certificates, documents, records and statutes as we have deemed
necessary or advisable for purposes of the statements expressed below.

Based on the foregoing, and subject to the qualifications and limitations set
forth herein, we are of the opinion that:

(a) Assuming the accuracy of the representations and warranties and compliance
with the agreements contained in the Purchase Agreement (without regard to the
representation found in Section 1(f) of the Purchase Agreement), prior to
commencement of the Exchange Offer, no registration under the Act of the
offering of the Securities, and no qualification of an indenture under the Trust
Indenture Act, are required for the sale and delivery of the Securities by the
Issuers to the Initial Purchasers or the initial resale by the Initial
Purchasers of the Securities in the manner contemplated by the Purchase
Agreement, in the Disclosure Package and in the Final Memorandum.

 

B-2



--------------------------------------------------------------------------------

(b) Neither the Partnership nor the Co-Issuer is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds
therefrom as described in the Disclosure Package and the Final Memorandum, will
be, an “investment company” as defined in the Investment Company Act.

(c) The Purchase Agreement has been duly authorized, executed and delivered by
each of the Issuers.

(d) Each of the Indenture and the Registration Rights Agreement has been duly
authorized, executed and delivered, and (assuming due authorization, execution
and delivery of the Indenture by the Trustee) constitutes a legal, valid and
binding instrument enforceable against each of the Issuers in accordance with
its terms (as may be limited by (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(ii) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing); the
Securities and the Exchange Securities have been duly authorized and, when
executed and authenticated in accordance with the provisions of the Indenture
and, with respect to the Securities, delivered to and paid for by the Initial
Purchasers under the Purchase Agreement, and with respect to the Exchange
Securities, delivered in exchange for a like principal amount of Securities
pursuant to an exchange offer conducted in accordance with the Indenture and the
Registration Rights Agreement, will constitute legal, valid, binding and
enforceable obligations of each of the Issuers entitled to the benefits of the
Indenture (as may be limited by (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(ii) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing).

(e) Each of the Partnership and the General Partner has been duly formed and is
validly existing in good standing as a limited partnership under the Delaware LP
Act with all necessary limited partnership power and authority to own or lease
its properties and to conduct its business, and, in the case of the General
Partner, to act as the general partner of the Partnership, in each case as
described in the Disclosure Package and the Final Memorandum and, in the case of
the Partnership, to perform its obligations under the Purchase Agreement,
Indenture, Registration Rights Agreement, Securities and Exchange Securities.

(f) The Co-Issuer has been duly incorporated and is validly existing in good
standing as a corporation under the Delaware General Corporation Law (“DGCL”)
with all necessary corporate power and authority to conduct its business as
described in the Disclosure Package and the Final Memorandum and to perform its
obligations under the Purchase Agreement, Indenture, Registration Rights
Agreement, Securities and Exchange Securities.

 

B-3



--------------------------------------------------------------------------------

(g) The Partnership owns 100% of the outstanding common stock of the Co-Issuer;
such common stock has been duly authorized and validly issued in accordance with
the Co-Issuer’s certificate of incorporation and bylaws and is fully paid and
nonassessable and the Partnership owns such common stock free and clear of all
Liens (i) in respect of which a financing statement under the Uniform Commercial
Code of the State of Delaware naming the Partnership as debtor is on file with
the office of the Secretary of State of the State of Delaware as of a recent
date or (ii) otherwise known to us, without independent investigation, other
than those created or arising under the DGCL.

(h) Each of the Managing General Partner, the Operating Company, the Operating
Subsidiaries and NRP Oil and Gas has been duly formed and is validly existing in
good standing as a limited liability company under the Delaware LLC Act with all
necessary limited liability company power and authority to own or lease its
properties, to conduct its business and, in the case of the Managing General
Partner, to act as a general partner of the General Partner, in all material
respects as described in the Disclosure Package and the Final Memorandum.

(i) The General Partner is the sole general partner of the Partnership with a
2.0% general partner interest in the Partnership; such general partner interest
has been duly authorized and validly issued in accordance with the Partnership
Agreement; and the General Partner owns its general partner interest free and
clear of all Liens (i) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming the General Partner as
debtor is on file in the office of the Secretary of State of the State of
Delaware as of a recent date or (ii) otherwise known to us, without independent
investigation, other than those created by or arising under the Delaware LP Act.

(j) RCM owns 100% of the issued and outstanding membership interests in the
Managing General Partner; such membership interests have been duly authorized
and validly issued in accordance with the Managing General Partner LLC Agreement
and are fully paid (to the extent required under the Managing General Partner
LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act) and RCM owns
such membership interests free and clear of all Liens (i) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming RCM as debtor is on file with the office of the Secretary of State of the
State of Delaware as of a recent date or (ii) otherwise known to us, without
independent investigation, other than those created or arising under the
Delaware LLC Act.

(k) The Managing General Partner is the sole general partner of the General
Partner with a 0.001% general partner interest in the General Partner; such
general partner interest has been duly authorized and validly issued in
accordance with the General Partner Partnership Agreement; and the Managing
General Partner owns such general partner interest free and clear of all Liens
(i) in respect of which a financing statement under the Uniform Commercial Code
of the State of Delaware naming the Managing General Partner as debtor is on
file in the office of the Secretary of State of the State of Delaware as of a
recent date or (ii) otherwise known to us, without independent investigation,
other than those created by or arising under the Delaware LP Act.

 

B-4



--------------------------------------------------------------------------------

(l) Adena Minerals, WPP and Great Northern own all of the limited partner
interests in the General Partner; each such limited partner interest has been
duly authorized and validly issued in accordance with the General Partner
Partnership Agreement and is fully paid (to the extent required under the
General Partner Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act); and Adena Minerals, WPP and Great Northern own such limited
partner interests free and clear of all Liens (i) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming Adena Minerals, WPP or Great Northern, respectively, as debtor is on file
in the office of the Secretary of State of the State of Delaware as of a recent
date, or (ii) otherwise known to us, without independent investigation, other
than those created by or arising under the Delaware LP Act.

(m) The Partnership owns 100% of the issued and outstanding membership interests
in the Operating Company; such membership interests have been duly authorized
and validly issued in accordance with the Operating Company LLC Agreement and
are fully paid (to the extent required under the Operating Company LLC
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware LLC Act); and the Partnership owns
such membership interest free and clear of all Liens (i) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming the Partnership as debtor is on file in the office of the Secretary of
State of the State of Delaware as of a recent date or (ii) otherwise known to
us, without independent investigation, other than those created by or arising
under the Delaware LLC Act and those arising in connection with the Credit
Facility.

(n) The Partnership has all requisite limited partnership power and authority,
and the Co-Issuer has all requisite corporate power and authority, to issue,
sell and deliver the Securities and Exchange Securities in accordance with and
upon the terms and conditions set forth in the Purchase Agreement, the
Partnership Agreement, the bylaws of the Co-Issuer, the Disclosure Package and
the Final Memorandum. All limited partnership and corporate action, as the case
may be, required to be taken by the Partnership or the Co-Issuer or any of their
partners or shareholders pursuant to the Delaware LP Act or the DGCL,
respectively, for the authorization, issuance, sale and delivery by the
Partnership and the Co-Issuer of the Securities and Exchange Securities has been
validly taken.

(o) None of the execution, delivery and performance of the Purchase Agreement,
the Registration Rights Agreement or the Indenture, the issuance, sale and
delivery of the Securities on the Closing Date, the issuance, sale and delivery
of the Exchange Securities pursuant to the Registration Rights Agreement and the
Indenture or the consummation of any other transactions contemplated by the
Purchase Agreement, the Registration Rights Agreement, the Indenture, the
Securities or the Exchange Securities, or the fulfillment of the terms thereof,
conflict with, result in a breach or violation or imposition of any lien,
charge, or encumbrance upon any property or asset of the Partnership or any of
its subsidiaries pursuant to (i) the charter or bylaws or comparable
constituting documents of the Partnership

 

B-5



--------------------------------------------------------------------------------

and its subsidiaries, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition covenant or instrument which is filed or incorporated by
reference as an exhibit to the Partnership’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2013, the Quarterly Report for the fiscal quarter
ended June 30, 2014, and any Current Report on Form 8-K filed subsequent to the
latest filed Form 10-K to which the Partnership or any of its subsidiaries is a
party or bound or to which its or their property is subject, or (iii) the
Delaware LP Act, the DGCL, federal law or the laws of the State of New York or
any order, judgment, decree or injunction known to us of any U.S. Federal or
Delaware court or governmental body, agency or court having jurisdiction over
the Partnership or Co-Issuer or any of its or their properties or assets in a
proceeding to which any of its or their respective property is a party,
excluding in the case of clauses (ii) and (iii) any such breach or violation or
imposition of a lien, charge or encumbrance that would, individually or in the
aggregate, have a Material Adverse Effect on the Issuers, taken as a whole, and,
in the case of clause (iii), excluding with respect to any federal or state
securities laws, blue sky laws, federal or state antifraud laws, rules or
regulations.

(p) No permit, consent, approval, authorization, order, registration, filing or
qualification (“consent”) under the Delaware LP Act, the DGCL, federal law or
the laws of the State of New York is required in connection with the
transactions contemplated in the Purchase Agreement, the Indenture, the
Securities, the Exchange Securities or the Registration Rights Agreement, except
for such consents (i) required under federal or state securities laws or blue
sky laws, as to which we do not express any opinion, or (ii) that, if not
obtained, would not, individually or in the aggregate, have a Material Adverse
Effect.

(q) The statements in the Disclosure Package and the Final Memorandum under the
captions “Description of Notes,” insofar as they constitute descriptions of
agreements, constitute accurate summaries of the portions of the agreements
addressed thereby, and insofar as they purport to constitute summaries of law or
legal conclusions, constitute accurate summaries of the portions of the statutes
and regulations addressed thereby; the Indenture, the Securities and the
Registration Rights Agreement conform in all material respects to the
descriptions thereof in the Disclosure Package and the Final Memorandum; and the
statements in the Disclosure Package and the Final Memorandum under the heading
“Certain United States Federal Income and Estate Tax Considerations” and
“Certain ERISA Considerations”, insofar as such statements purport to constitute
summaries of United States federal income tax law and regulations or legal
concussions with respect thereto, constitute accurate summaries of the materials
described therein in all material respects.

(r) The Partnership Agreement has been duly authorized and validly executed by
the General Partner, and is a valid and legally binding agreement, enforceable
against the General Partner and the Partnership in accordance with its terms;
provided that, the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and contribution and an implied
covenant of good faith and fair dealing.

 

B-6



--------------------------------------------------------------------------------

In rendering the statements expressed herein, we have:

(A) relied, without independent investigation or verification, with respect to
matters of fact upon the representations of the Partnership contained in the
Purchase Agreement, certificates of officers and employees of the Partnership
Group and upon information obtained from public officials;

(B) assumed that all documents submitted to us as originals are authentic, that
all copies submitted to us conform to the originals thereof, and that the
signatures on all documents examined by us are genuine; and

(C) assumed that each certificate from government officials reviewed by us is
accurate.

Our opinions expressed above are limited to federal laws of the United States,
the DGCL, the Delaware LP Act, the Delaware LLC Act and the laws of the State of
New York.

With respect to the opinions expressed in paragraphs (c) and (k) through
(o) above, we have relied on reports, dated as of recent dates, prepared by [CT
Corporation], purporting to describe all financing statements on file as of the
dates specified therein in the office of the Secretary of State of the State of
Delaware, naming the Managing General Partner, the General Partner, the
Partnership, the Operating Company, Adena Minerals, WPP, Great Northern or RCM,
or any of them, as debtors.

We have not expressed any opinion with respect to (i) any permits to own or
operate any real or personal property or (ii) state or local taxes or tax
statutes to which any of the limited partners of the Partnership or any member
of the Partnership Group may be subject.

In addition, we have participated in conferences with officers and other
representatives of the Partnership Group, the independent public accountants of
the Partnership and your representatives, at which the contents of the
Preliminary Memorandum, the Disclosure Package and the Final Memorandum and
related matters were discussed, and although we have not independently verified,
are not passing on, and are not assuming any responsibility for, the accuracy,
completeness or fairness of the statements contained in the Preliminary
Memorandum, the Disclosure Package and the Final Memorandum (except to the
extent specified in paragraph (q) of the foregoing opinions), based on the
foregoing, no facts have come to our attention that lead us to believe that the
Disclosure Package (other than (i) the financial statements included therein,
including the notes and schedules thereto and the auditors’ reports thereon,
(ii) the other financial and related accounting information included therein or
omitted therefrom and (iii) the information pertaining to coal or hydrocarbon
reserves included therein, as to which we express no opinion), as of the
Execution Time, contained an untrue statement of material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or that
the Final Memorandum (other than (i) the financial statements included therein,
including the notes and schedules thereto and the auditors’ reports thereon,
(ii) the other financial and related accounting information included therein or
omitted therefrom and (iii) information pertaining to coal or hydrocarbon
reserves included therein, as to which we express no opinion), as of its date
and the Closing Date, contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

B-7



--------------------------------------------------------------------------------

The Trustee may rely upon our opinions in paragraphs (d), (e) and (f) above as
if this letter had been addressed to it. Otherwise, the opinions expressed and
the statements made herein are solely for the benefit of the Initial Purchasers
in connection with the closing of the offering of the Securities scheduled to
occur today and may not be relied upon by any other person or by the Initial
Purchasers for any other purpose without prior written consent. This letter and
the opinions expressed and the statements made herein may not be used or relied
upon by the Initial Purchasers for any other purpose and may not be used or
relied upon for any purpose by any other person or entity without our prior
written consent. Except for the use permitted herein, this letter is not to be
quoted or reproduced in whole or in part or otherwise referred to in any manner
nor is it to be filed with any governmental agency or delivered to any other
person without our prior written consent. This letter speaks as of its date, and
we undertake no (and hereby disclaim any) obligation to update this letter or
the opinions expressed or the statements made herein.

Very truly yours,

 

B-8



--------------------------------------------------------------------------------

ANNEX C

LEGAL OPINION OF KATHRYN S. WILSON

WELLS FARGO SECURITIES, LLC

As representative of the

several Initial Purchasers named

in Schedule I to the

Purchase Agreement

c/o WELLS FARGO SECURITIES, LLC

550 S. Tryon Street

Charlotte, North Carolina 28202

Ladies and Gentlemen:

I am the Vice President, General Counsel and Secretary of GP Natural Resource
Partners LLC, a Delaware limited liability company, the general partner of NRP
(GP) LP, a Delaware limited partnership, the general partner of Natural Resource
Partners L.P., a Delaware limited partnership (the “Partnership”). I am
furnishing this letter to you pursuant to Section 6(a)(ii) of the Purchase
Agreement, dated October 9, 2014 (the “Purchase Agreement”), by and among the
Partnership, NRP Finance Corporation, a Delaware corporation (the “Co-Issuer,”
and together with the Partnership, the “Issuers”), and Wells Fargo Securities,
LLC, as representative of the several initial purchasers named in Schedule I
thereto (the “Initial Purchasers”), pursuant to which the Issuers have agreed to
issue and sell to the Initial Purchasers, and the Initial Purchasers have agreed
to purchase from the Issuers, $105,000,000 in aggregate principal amount of
9.125% Senior Notes due 2018 (the “Securities”). The Securities are to be issued
under an indenture (the “Indenture”), dated September 18, 2013, between the
Issuers and Wells Fargo Bank, National Association, as trustee (the “Trustee”).
The Issuers have previously issued $300,000,000 in aggregate principal amount of
their 9.125% Senior Notes due 2018 under the Indenture on September 18, 2013.
Any capitalized term used in this opinion and not defined herein shall have the
meaning assigned to such term in the Purchase Agreement.

In connection with the opinions and statements set forth below, I or members of
my staff or others under my supervision have examined and relied upon the
following:

(i) executed originals or counterparts of the Purchase Agreement, the Indenture,
the Registration Rights Agreement, the Managing General Partner LLC Agreement,
the General Partner Partnership Agreement, the Partnership Agreement, the bylaws
of the Co-Issuer, the Operating Company LLC Agreement, the Operating
Subsidiaries LLC Agreements;



--------------------------------------------------------------------------------

(ii) copies of letters or certificates of recent dates received by me from
public officials in those jurisdictions for each member of the Partnership
Group, as set forth in Annex I attached hereto, as to the due qualification to
do business as a foreign entity and good standing;

(iii) the preliminary offering memorandum, dated October 6, 2014 (the
“Preliminary Memorandum”);

(iv) the pricing supplement to the Preliminary Memorandum, dated
October 9, 2014, the (“Pricing Supplement,” and together with the Preliminary
Memorandum, the “Disclosure Package”);

(v) the offering memorandum, dated October 9, 2014 (the “Final Memorandum”);

(vi) such other documents and records as I have deemed necessary or advisable
for purposes of the opinions expressed and statements set forth below.

Also, in connection with this letter, I, or other attorneys under my
supervision, have (i) investigated such questions of law, (ii) examined such
corporate documents and records of certain members of the Partnership Group and
certificates of public officials, and (iii) received such information from
officers and representatives of certain members of the Partnership Group and
made such investigations as I, or other attorneys under my supervision, have
deemed necessary or appropriate for the purposes of this letter. Except as
otherwise expressly stated below, I have not, nor have other attorneys under my
supervision, conducted independent investigations or inquiries to determine the
existence of matters, actions, proceedings, items, documents, facts, judgments,
decrees, franchises, certificates, permits or the like and have made no
independent search of the records of any court, arbitrator, or governmental
authority affecting any person, and no inference as to my knowledge thereof
shall be drawn from the fact of my representation of any party or otherwise.

Based on the foregoing and subject to the qualifications and limitations set
forth herein, I am of the opinion that:

(a) Each member of the Partnership Group is duly registered or qualified as a
foreign limited liability company, corporation or limited partnership, as the
case may be, for the transaction of business under the laws of each jurisdiction
in which the ownership or lease of property or the character of the business
conducted by it makes such qualification or registration necessary, except where
the failure so to register or qualify would not have a Material Adverse Effect.

(b) To my knowledge, (i) there are no legal or governmental proceedings pending
or threatened against any member of the Partnership Group or to which any member
of the Partnership Group is a party or to which any of their respective
properties is subject that are required to be described in the Final Memorandum
but are not so described as required and (ii) there are no agreements,
contracts, indentures, leases or other instruments that are required to be
described in the Disclosure Package or the Final Memorandum that are not
described but are required to be described in the Partnership’s periodic
reports.

 

C-2



--------------------------------------------------------------------------------

In rendering the opinions expressed and statements set forth herein, I have:

(A) relied, without independent investigation or verification, in respect of
matters of fact upon certificates of officers and employees of the Partnership
Group and upon information obtained from public officials; and

(B) assumed that all documents submitted to me as originals are authentic, that
all copies submitted to me conform to the originals thereof, and that the
signatures on all documents examined by me are genuine.

I am licensed to practice law in the State of Texas, and the opinions set forth
herein are limited to matters governed by the laws of the State of Texas,
applicable federal law, the Delaware LP Act, the Delaware General Corporation
Law and the Delaware LLC Act, in each case as currently in effect, and I express
no opinion as to the law of any other jurisdiction. I do not express any opinion
with respect to state or local taxes or tax statutes to which any of the limited
partners of the Partnership or any of the members of the Partnership Group may
be subject.

Qualification of any statement or opinion herein by use of the words “to my
knowledge” means that no information has come to my attention, or to the
attention of attorneys reporting to me, that would give me or such attorneys
actual knowledge of facts contrary to the existence or absence of facts or
matters indicated.

This letter is furnished to you solely for the benefit of the Initial Purchasers
pursuant to Section 6(a)(ii) of the Purchase Agreement. This letter and the
opinions expressed and statements made herein may not be used or relied upon by
the Initial Purchasers for any other purpose and may not be used or relied upon
for any purpose by any other person or entity, without my prior written consent.
Except for the use permitted herein, this letter is not to be quoted or
reproduced in whole or in part or otherwise referred to in any manner nor is it
to be filed with any governmental agency or delivered to any other person
without my prior written consent. This letter speaks as of its date, and I
undertake no (and hereby disclaim any) obligation to update this letter or the
opinions expressed or the statements made herein.

Very truly yours,

 

C-3